HLED in
                                    t
                                                                         Houston, rexi
                                                                       OEC-8 20I5
                                                                  ^STOPHER A, pR/N£
                                                               -CLEBK.
    dk
                              4L.            K&dbttvjate.
                                                ilft!J&<           &3^L-
                                                          ^coirox—ft:
                                               ^&JLkffiLM3&.

                                             JoQU&ggy.J^sia$> T\£0L
    ^4*
                                              i^=       Sur; mS-
                                               »^
                                               .fo- "\vs>~i^-i(mL

                                                                  t.      v.

B^^ojd^Jb^uiAci-^-fi                    ^j       BnfeoU» - •^ADteo^.
Pcs&ljau^i>i^>.
      M^A       yfc»J£a_J\:
                         3T
                                                 ^«- V ^
                     v^c>. Wac^^t^ e^fvcr flB-Wft^Aor- «
               i




    \* K\ §5^ kffte^ ^ervx^ftrA ^ \fluf CrMX^\q3^yr\ ^g> yut
r^BcrcjcuM^ Wa.t\oc\ ojl^iao^P


    ftS, \VmvP. Bto. w\hre. ^hc\ r> cx\e.. reiicjcwpj^\^a ^oa^y^recwxe^
                                                   3               ^




    \V your gJMuJ=? v^Oii^ «s>. -fo frfr^ ^ tGua¥